Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph McCoy Powell petitions for a writ of' mandamus, alleging the district court has unduly delayed acting on his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court granted relief on Powell’s motion in an order entered on October 11, 2013. Accordingly, because the district court has recently decided Powell’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.